Mr. Justice Eakin
delivered the opinion of the court.
Many exceptions were taken upon the admissibility of evidence and to the instructions of the court, and are covered by defendant’s brief under four propositions.
1. First. The court erred in permitting certain witnesses to state their opinions to the jury as to the amount of the benefits and damages resulting to the defendant. The objection to the questions involved did not relate to *406the damages to the property, but to the benefits accruing to lot 2, block 31, which did not abut upon the proposed street. The witnesses Simmons and Sinnott are admitted to be expert witnesses, who gave their opinions as to the increased market value of lot 2, block 31, by reason of the opening of the street. The fact that they are expert witnesses brings the admission of the evidence within the decision in Blagen v. Thompson, 23 Or. 239 (31 Pac. 647: 18 L. R. A. 315), where Mr. Justice Bean says, at page 255 of 23 Or. (31 Pac. 653: 18 L. R. A. 315) :
“It is undoubtedly true as a general rule that a witness is only permitted to testify to facts within his own knowledge, and not to inferences and opinions, but to this rule there are certain exceptions; and one of these exceptions is that when the value of real estate, which is always largely a matter of opinion, is in controversy, persons who are acquainted with the property in question, and know the value of real estate in the same neighborhood, are competent to give their opinions as to its value. * * In many of the states, in such a case a witness is not allowed to state his opinion as to the amount of damages, but only as to the value of the land before and after the contemplated improvement or burden, leaving the subtraction to be made by the jury.”
And he cites with approval the language of Rogers, Expert Testimony, 369, to the effect that the weight of authority as well as reason is in favor of allowing the witness to express his opinion as to the amount of the damages as it is but a mere mathematical calculation. This rule is also recognized in Burton v. Severance, 22 Or. 94 (29 Pac. 201), where it is said:
“On questions of value, a witness must often be permitted to testify to an opinion as to value, but the witness must be shown to be competent to speak upon the subject. He must have dealt in or have some knowledge of the article concerning which he speaks.”
*407In United States v. McCann, 40 Or. 19 (66 Pac. 274), the same justice states the general rule as contended for by the defendant here; but excepts cases where expert opinion or testimony is competent. The rule announced in Blagen v. Thompson, 23 Or. 239 (31 Pac. 647: 18 L. R. A. 315), is cited with approval by Mr. Justice McBride in Elliott v. Wallowa County, 57 Or. 243 (109 Pac. 130).
2. The second alleged error is the instruction given to the jury to the effect that the damage should be determined as of date April 30, 1910, the date the council adopted the report of the viewers, instead of the time of the trial in the circuit court, and many authorities are cited in support of defendant’s contention; but the proceedings before the viewers and the council was the original trial, and is the proper date at which to determine the value. As this was an appeal to the circuit court, and not the original trial, it must be tried upon the conditions as they existed before the viewers.. This is the evident contemplation of section 353 of the charter. Although the property is not deemed taken until warrants are drawn in payment of damages for the property condemned, that does not mean that to make the assessment binding the payment must be made immediately upon the making of the assessment, or that a new assessment must be made at the time .of payment. Such a proceeding would be impractical. If no appeal is taken, the assessment by the viewers is the final one to be paid, when the assessment of benefits are collected, and although the appeal may delay the time of payment, at least as to appellant, he cannot by that act make a new date at which the damages are to be ascertained. This is the result of the following authorities: Ellsworth et al. v. Chicago & I. W. Ry. Co., 91 Iowa, 386 (59 N. W. 78) ; Irrigation Co. v. McLain, 69 Kan. 334 (76 Pac. 853) ; Matter of Brooklyn Union El. R. R. Co., 105 App. Div. 111 (93 N. Y. Supp. 924) ; Montclair *408R. R. Co. v. Benson et al., 36 N. J. Law, 557; Shannahan v. City of Waterbury, 63 Conn. 420 (28 Atl. 611).
Decided March 25, 1913.
(130 Pac. 982.)
3. The third contention is that the expert witness Smith was not shown to be qualified to testify. The testimony discloses that he is a real estate dealer, having charge of the sale of a tract of platted land adjacent to the property sought to be condemned; that his idea of values was largely from sales in West Piedmont, which was the property he was handling, but that he had an idea of the value in nearly every section of the country, that he had a fair idea of the market value of property in the location of this property, and that it was not error to permit him to testify.
4. As to the fourth contention, it was not error for the court to exclude testimony as to the price paid by the defendant for the property two and one-half years before, as the time was too remote, and not a proper criterion of present values. Oregon R. & N. Co. v. Eastlack et al., 54 Or. 205 (102 Pac. 1014: 20 Ann. Cas. 695).
We find no error in the trial, and the judgment is affirmed. Affirmed.